COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-05-201-CV
 
ROGER PAUL LAZIER                                                           APPELLANT
 
                                                   V.
 
JODIE J. LAZIER                                                                    APPELLEE
 
                                               ----------
            FROM THE 322ND DISTRICT
COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered
appellant=s AAgreed Motion
To Dismiss Appeal.@  It is the
court=s opinion that the motion should be granted;
therefore, we dismiss the appeal.  See
TEX.
R. APP. P. 42.1(a)(1), 43.2(f).
Costs of the appeal
shall be paid by the party incurring the same, for which let execution issue.
PER CURIAM
PANEL D:   GARDNER,
WALKER, and MCCOY, JJ.
 
DELIVERED: October 20, 2005




[1]See Tex. R. App. P. 47.4.